                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   FORT SMITH DIVISION

ENTEGRA BANK                                                                            PLAINTIFF

v.                                      No. 2:18-CV-02071

WALD WOOD PRODUCTS, INC.;
THOMAS C. WALD;
KAREN R. WALD;
SIMMONS BANK; and
FUNDING METRICS, LLC                                                                DEFENDANTS

                                             JUDGMENT

         Pursuant to the order (Doc. 58) entered in this case on March 14, 2019 and the order entered

on this day, IT IS HEREBY ADJUDGED that Plaintiff Entegra Bank have and recover:

     •   A judgment in rem, jointly and severally, against each of the subject real properties and the

         personal property described in the Court’s March 14 order, and in personam against Wald

         Wood Products, Inc., in the amount of $1,339,635.44;

     •   A decree of foreclosure on the following properties: (1) 2539 E. Pevehouse Road, Van

         Buren, AR 72956; (2) 2601 E. Pevehouse Road, Van Buren, AR 72956; (3) 2204 E. Walnut

         Street, Paris, AR 72855; (4) 1985 Thompson Bay Loop, Scranton, AR 72863; and (5)

         Vacant Land on or near Highway 22, Paris, AR.

     •   An order for delivery of property for all Wald Wood’s furniture, fixtures, and equipment,

         including all proceeds, products, or replacements;

     •   Prejudgment interest in the amount of $94,104.90;

     •   Attorney’s fees in the amount of $21,504.00; and

     •   Costs in the amount of $2,156.16.




                                                   1
       Interest on this judgment will accrue at the rate of 2.55% per annum from the date of entry

of this judgment until paid.

       IT IS SO ADJUDGED this 10th day of April, 2019.


                                                    /s/P. K. Holmes, III
                                                    P. K. HOLMES, III
                                                    U.S. DISTRICT JUDGE




                                                2
